McWhorter, Judge:
I concur in the conclusion that the judgment should be reversed, the verdict set aside, and a new trial granted, and fully agree that “no remarks which have a tendency to intimate the bias of the court on the character or weight of the testimony should be indulged in by it,” as held in Dejarnette v. Com, 75 Va. 867; but contend that, in the absence of objections or exceptions entered to the “accent and manner of the court in using” such words or remarks, the appellate court cannot assume that the trial judge, either by accent or manner in the use thereof, may have suggested to the jury his bias as to the weight of the evidence. It must be presumed that the remarks made or words spoken by the court were without bias one way. or the other, and there should not be attributed to them a meaning which the words themslves do not impart.
BraNNON, Judge, concurs in this note.

Reversed.